PER CURIAM: *
The Federal Public Defender appointed to represent Johnny Harris, Jr., federal prisoner # 11798-042, in proceedings for revocation of supervised release has moved for leave to withdraw as counsel on appeal. Counsel notes that Harris alleged in the district court that he was denied effective assistance of counsel in those proceedings. Harris has not filed a response to counsel’s motion.
During the pendency of this appeal, Harris completed his sentence of imprisonment, and he has no further term of imprisonment or supervised release to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Bailey u. Southerland, 821 F.2d 277, 278 (5th Cir.1987). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.